Learned. P. J.
A juror, when called, was challenged for implied bias. Code Grim. Proc. § 377. Being sworn, he testified that he was related to the complainant, but was not nearer than third or fourth cousin. Consanguinity with the complainant within the ninth degree is a good ground for challenge. The children of brothers and sisters are first cousins to each other; otherwise called “cousins germon,” or simply “cousins.” The children of first cousins are second cousins to each other. The children of second cousins are third cousins to each other. The child of a first cousin is a first cousin once removed to his father’s (or mother’s) cousin; so the child of a second cousin is a second cousin once removed to his father’s (or mother’s) cousin. But the child of a first cousin is sometimes loosely called a second cousin to his father’s (or mother’s) cousin. This is accurately stated in the Century Dictionary, sub voce “Cousin. ” In the civil law first cousins were consobriniaonsobrince; second cousins, sobrini sobrince. Dickson, Manuale Latinitatis. The son or daughter of a first cousin was propñor sobrino, proprior sobrince,—nearer than a second cousin; the exact equivalent being a first cousin once removed. Just. Inst, (by Sanders) III. 5, 6. Third cousins, then, have a common great-great-grandfather. The mode of computation of degrees used by the civilians, not by the canonists, is to count from one person up to the common ancestor and down to the other. Of course the person from whom the count begins is not counted, and he in whom it ends is. See 2 Bl. Comm. p. 207, note 6, and table of consanguinity. The rule given in section 46, Code Civil Proc., although differently expressed, is the same in result. It will be seen, therefore, that third cousins are in the eighth degree to each other. For although as to inheritance the common law adopted the rule of the canon law, (2 Bl. Comm.,) yet the rule of the civilians prevailed in ecclesiastical law, and in the matter of distribution of estates. Sweezey v. Willis, 1 Bradf. (Sur.) 495.
Judgment and conviction reversed. All concur.